Citation Nr: 1516491	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1970 and December 1971, to include combat service in the Republic of Vietnam from September 25, 1970, to September 24, 1971, and his decorations include the Combat Infantryman Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). 

When this matter was initially before the Board in March 2012, the Board granted an increased disability evaluation of 70 percent, and no higher, for PTSD.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC), which on June 21, 2013, affirmed the March 5, 2012 decision.  See James v. Shinseki, U.S. Vet. App. No. 12-1574, 2013 WL 3168648 (unpublished mem. Dec. June 21, 2013).  The Veteran appealed to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which, on December 20, 2013, issued an order granting the Secretary's unopposed motion for remand for additional proceedings consisted with National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (NOVA).  See James v. Shinseki, No. 2013-7147 (Fed. Cir. Dec. 20, 2013) (unpublished per curiam order).  In that order, the Federal Circuit directed the Court to remand the case to the Board for "the Secretary [to] provide James with the requisite notice and available remedies provided in the approved remedial plan" in NOVA.  Id. at *2.  Pursuant to the Federal Circuit's order, CAVC issued a March 25, 2014 memorandum decision vacating the Board's March 2012 decision and remanding the case for compliance with the terms of the Federal Circuit decision.

The Board advised the Veteran of the remand process and on June 18, 2014, and offered the Veteran a new hearing.  The Veteran did not respond.  

In the April 2015 post-remand brief, the Veteran acknowledged that additional medical records had been added to the claims file subsequent to the March 2012 Board decision and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the March 2012 Board decision granted the Veteran an increased rating of 70 percent for PTSD effective November 21, 2007.  To the extent that Veteran's representative argues that the Veteran is entitled to a 70 percent rating, this rating is in effect and remains unchanged.  Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Veteran was last examined by the VA for PTSD in September 2013.  Medical records have not been physically or electronically associated with the claims file subsequent to October 2013.  In light of the stale VA examination report, a new examination is required in order to determine the current nature and severity of the Veteran's PTSD and an opinion on whether, without regard to the Veteran's age or the impact of any service-connected or nonservice-connected disabilities, it is at least as likely as not that his PTSD alone renders him unable to secure or follow a substantially gainful occupation in light of his education, training and work experience.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his PTSD.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD, and the impact of his PTSD on his ability to work. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records, provide him with an appropriate VA examination to determine the current nature and severity of his PTSD. The claims file must be made available to and reviewed by the examiner and all necessary tests should be conducted.

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any service-connected or nonservice-connected disabilities, it is at least as likely as not that his PTSD alone renders him unable to secure or follow a substantially gainful occupation in light of the Veteran's education, training and work experience.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


